The parties, who are of the same sex, had a long-term, significant relationship, but never married, so the Domestic Relations Law (see Domestic Relations Law § 236 [B] [2]) is inapplicable. In Hernandez v Robles (7 NY3d 338 [2006]), the Court rejected the equal protection and due process arguments that defendant now asserts. We note that the parties executed a living together agreement, providing for distribution of certain assets. Concur— Mazzarelli, J.E, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.